Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 02/28/2022 has been entered. Claims 11-19 remain pending. Applicant’s amendment to the Drawings overcome the objection to the Drawings. Applicant’s amendment to the abstract overcome the objections to the specification.

Response to Arguments
Applicant's arguments filed 02/28/2022 with respect to the 35 U.S.C. 103 rejection of Claims 11-19 have been fully considered but they are not persuasive. Applicant’s amendment to claim 11 to change the phrases “accumulates” to “is configured to accumulate”, “which treats” to “configured to treat”, and “generating” to “configured to generate” do not change the interpretation of the claims under broadest reasonable interpretation.  The additional change in limitation of “impart a unique output identifier per one task and per a single finished product of the one or more finished products or per a unit of a lot of the one or more finished products” to “apply a unique output identifier for each operation and for each unit or lot unit, regarding the one or more finished products” is taught by the previously supplied prior art Oku (US20150278721). Oku teaches in [0057] that a date generating apparatus generates job-site data gathering events and individual identification information. Under a broadest reasonable interpretation, “a unique output identifier” is interpreted as an identifier that is “being the only one of its kind”.  Under a broadest reasonable interpretation, an “individual identification” would . 
On Page 7, second paragraph of Applicant’s Remarks, Applicant details the “individual identification information” as taught by Oku and specifies that Oku does not “apply a unique identifier each time for output products for an operation”. Oku teaches in [0057] that the “data generating apparatus generates the job-site data G gathering event type information and individual identification information upon generation of the event as a trigger.” Oku teaches in [0058] that the “individual identification information specifies the entity of the event and is determined by the manufacturing process and is identification information specific to each individual product, component, material, and sub-assembly of the product.” In [0083], Oku teaches that the “job-site data G is generated upon completion of sub-assembly as a trigger”. As Oku is providing details that the “individual identification information” generation is performed upon an “event as a trigger”, and the “event as a trigger” can be “completion of sub-assembly”, the “individual identification information” is in this case generated as part of the manufacturing process.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a flow of going back to the original after revision”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). On Page 7, third paragraph, of Applicant’s Remarks, Applicant details that “Oku does not disclose a . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoi (US20120004952) in view of Yang (CN103116813A) and Oku (US20150278721; From IDS dated 09/23/2019, Cited No. B2).
	In regards to Claim 11, Shimoi teaches “An information collection system (operation support apparatus includes task record determining apparatus– [0049]) comprising: a data accumulator which relates to execution of a plurality of tasks included in a process and is configured to accumulate site data for each execution of a task of the plurality of tasks that is set or produced (operation support apparatus updates based on task record information of tasks performed by worker; action determining unit specifying task content performed by worker based on process data – [0054]); and an information system configured to treat the site data accumulated in the data accumulator (proficiency determining unit with task record information and guidance output associated with task record information – [0097]-[0098]; Figure 15) , the information system configured to generate association data that is a collection of (task record information with guidance output and determining proficiency/updating with calculation of difference between times – [0097]-[0099], Figure 15); each of the tasks performed for one or more executions is defined to (i) apply a output identifier for each operation (task id – [0051]; Task ID 332 – Figure 11).” 
	Shimoi does not teach “wherein each of the tasks is defined to be inputted for one or more parts and to output one or more finished products, per execution of the task; a post-task of two of the tasks consecutively executed is defined to use the one or more finished products outputted by one or more previous tasks as a part of the one or more parts; each of the tasks performed for one or more executions is defined to (ii) use the output identifier applied for an outputted finished product as an input identifier of the part, wherein the outputted finished product is an output of the previous task and is used as the part for the task; the data accumulator is configured to accumulate the input identifier and the output identifier per an execution of each of the tasks as a part of the site data; the information system is configured to: the association data including the input identifier and the output identifier.”
	Yang teaches “wherein each of the tasks is defined to be inputted for one or more parts and to output one or more finished products, per execution of the task (processing operation of a component assembled from two parts that are independently produced and processed, assembly done after each part is processed – [0050]); a post-task of two of the tasks consecutively executed is defined to use the one or more finished products outputted by one or more previous tasks as a part of the one or more parts (work pieces B and C are processed separately and subsequent processing of work piece B indicates subsequent processing of work piece C – [0050]); each of the tasks performed for one or more executions is defined to (ii) use the output identifier applied for an outputted finished product as an input identifier of the (the number, name, and quantity of material for the input for real time information and processing, along with the output products on equipment including number, name, and quantity of products – [0043]; parts are processed through steps p1 to split to p2 and p3, and p2 has subsequent operation steps p4, p6 and p7, while p3 goes through steps p5 and p7 – [0050], Figure 3; Since the work pieces going through the steps have been identified as detailed in [0043] for the input/output of the tasks, going from p2 to p4 would mean the input of p4 would be the finished product of p2); the data accumulator is configured to accumulate the input identifier and the output identifier per an execution of each of the tasks as a part of the site data (interface is configured to display the production equipment data such as current processing task information which includes the input information and output information – [0043]; As the system is capable of displaying the information about the tasks being performed, it has to be accumulating the data); the information system is configured to:  the association data including the input identifier and the output identifier (the number and name for the input for real time information and processing, along with the output products on equipment including number, name, and quantity of products – [0043]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimoi to incorporate the teaching of Yang to identify the tasks associated with parts at the input and finished products at the output. Doing so would improve the collection and storing of manufacturing information for the planning of operation tasks.

	Oku teaches “each of the tasks performed for one or more executions is defined to (i) apply a unique output identifier for each operation and for each unit or lot unit, regarding the one or more finished products (data generating apparatus generates job-site data gathering event type information and individual identification information – [0057]; individual identification information includes component or material and event type – [0059]; job-site data includes event type information indication completion of receipt of component and individual identification of component – [0103]; event information included in the individual identification information – [0130]); as to a plurality of the association data, when the output identifier of the association data of a first task and the input identifier of the association data of a second task4823-2498-9883.1Atty. Dkt. No. 093704-0333 match up, records that the first task is the previous task of the second task so as to associate each of the association data thereof with each other (event tracking information with collecting system acquires applicable event information group event data, time and date involved in job-site data G are compared and applicable event information is acquired – [0148]; Tracking of the event data with time periods and identification and comparing them leads to association of tasks with each other).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimoi in view of Yang to incorporate the 
	
In regards to Claim 12, Shimoi in view of Yang and Oku discloses the claimed invention as disclosed above and Shimoi further teaches “the information system: tasks used for classification of the site data imparted with an identifier for each of the tasks (guidance database with task ID specifying task, guidance conditions, and stored in correlation with each other – [0051]), and classifies the site data accumulated in the data accumulator according to the definition information (proficiency database stores histories related to task ID and workers – [0072], [0123]).”
Oku further teaches “has definition information that is adapted to define classification items including one or more of the parts and one or more of the finished products related to each of the tasks (job-site data includes event information and product information – [0057], Figure 2)

In regards to Claim 13, Shimoi in view of Yang and Oku discloses the claimed invention as disclosed above and Shimoi further teaches “the definition information includes as classification items: worker information (worker proficiency with worker ID – [0058]), work process information (data item 152 – Figure 6).”
Yang further teaches “the definition information includes as classification items: machine information (machine tool – [0050]), part information and finished product information (the number, name, and quantity of material for the input for real time information and processing, along with the output products on equipment including number, name, and quantity of products – [0043]); and the information system classifies the input identifier as the part information (number, name, and quality of material for input information – [0043]) and the output identifier as the finished product information, respectively (number, name, and quantity of products for output information – [0043]).”

In regards to Claim 14, Shimoi in view of Yang and Oku discloses the claimed invention as disclosed above and Shimoi further teaches “the definition information includes items for classifying task information representing contents of the task (task guidance content 312 – [0057], Figure 9).”

In regards to Claim 15, Shimoi in view of Yang and Oku discloses the claimed invention as disclosed above and Shimoi further teaches “items for classifying the task information include items for classifying start time and date and finish time and date of execution of the task (task ID 321 with task start time consisting of date and time 322 and task finish time consisting of date and time 323 – Figure 10); the data accumulator is configured to record start time and date and finish time and date for execution of the task (guidance schedule information includes operations information such as task start time and task finish time – [0058]); and  dthe information system is configured to classify the start time and date and the finish time and date to the items for classifying the task information (guidance schedule information associates start time and finish time with information, and includes date – [0058], Figure 10).”

In regards to Claim 16, Shimoi in view of Yang and Oku discloses the claimed invention as disclosed above and Oku further teaches “the information system is configured to generate (database 2 stores information for contents related to the job-site data and relationships to attribute data – [0063], Figure 3).”

In regards to Claim 17, Shimoi in view of Yang and Oku discloses the claimed invention as disclosed above and Shimoi further teaches “the association data includes access information to access the classified site data stored in the data accumulator (proficiency database with worker and task ID stored, along with proficiencies – [0071]).”

In regards to Claim 18, Shimoi in view of Yang and Oku discloses the claimed invention as disclosed above and Shimoi further teaches “the information system has definition information including items for classifying task information representing contents of the task (task guidance content 312 – [0057], Figure 9).”

In regards to Claim 19, Shimoi in view of Yang and Oku discloses the claimed invention as disclosed above and Shimoi further teaches “items for classifying the task information include items for classifying start time and date and finish time and date of execution of the task (task ID 321 with task start time consisting of date and time 322 and task finish time consisting of date and time 323 – Figure 10); the data accumulator records start time and date and finish time and date for execution of the task (guidance schedule information includes operations information such as task start time and task finish time – [0058]); and the information system classifies the start time and date and the finish time and date to the items for classifying the task (guidance schedule information associates start time and finish time with information, and includes date – [0058], Figure 10).”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863